Citation Nr: 0710133	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent right 
knee chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent left knee 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 through 
February 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran's right knee condition, chondromalacia 
patella, was predominately manifested by flexion ranging from 
110-140 degrees, and normal extension, with painful motion 
but no instability, and no additional limitation of motion 
based on pain, fatigue, weakness, or lack of endurance 
following repetitive use.

2.  The veteran's left knee condition, chondromalacia 
patella, was predominately manifested by flexion ranging from 
110-140 degrees, and normal extension, with painful motion 
but no instability, and no additional limitation of motion 
based on pain, fatigue, weakness, or lack of endurance 
following repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5019, 5256, 
5257, 5258, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5019, 5256, 
5257, 5258, 5260, 5261 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
until March 2006.  Despite the untimely notice provided to 
the veteran concerning this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, the RO letter sent in July 2003 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  Also, in February 2005, the veteran was again 
notified of the above.  In light of the foregoing, the Board 
finds that the VA's duty to notify has been fully satisfied 
with respect to the claim.

The Board further notes that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran was also provided with numerous orthopedic VA 
examinations.  Additionally, the veteran was afforded a 
hearing at the Regional Office in conjunction with his 
claims.  The veteran has not identified any further evidence 
with respect to his claim, and the Board is similarly unaware 
of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

History

In a July 1976 rating decision, the RO granted service 
connection for a bilateral knee condition and assigned a 
noncompensable rating effective, February 3, 19976.  In an 
April 2003 rating decision, the RO granted the veteran an 
increase rating to 10 percent for each knee, effective 
December 30, 2002.  The veteran appealed this decision.

The veteran was afforded a VA examination of the knees in 
March 2003.  The examiner noted that the veteran did not use 
a cane or a brace at that time for his knee disability.  
There was no dislocation, no prior surgical history, no 
inflammatory arthritis, no ankylosis, and no prosthesis.  
Examination revealed full extension, and flexion to 130 
degrees, bilaterally.  There was no fatigue, weakness or lack 
of endurance on range of motion testing.  There was painful 
motion, but no edema, effusion, instability, weakness, 
tenderness, redness, abnormal movement, or guarding of 
movement.  Gait was normal.  A diagnosis of chondromalacia of 
the knees was provided.  

A VA examination of the knees dated August 2003 indicated the 
veteran used knee braces and a cane at the time of the 
examination.  The veteran reported no past knee surgery, 
there was no evidence of dislocation, no inflammatory 
arthritis, and no use of prosthesis.  Examination of the 
right knee revealed range of motion from 0-110 with crepitus, 
pain on movement, and complaints of locking.  Examination of 
the left knee revealed range of motion from 0-112 degrees 
with pain on movement but no instability.  Drawer sign was 
negative bilaterally.  Diagnoses of chondromalacia patella 
bilaterally were provided. 

The veteran submitted numerous VA medical records reflecting 
complaints of and treatment for a bilateral knee condition 
including pain, and swelling.  Treatment records reflected 
full range of motions with flexion between 110-140 degrees 
and extension to 0 degrees.  The records also reflected that 
the veteran used knee braces and a cane.  A treatment note 
dated December 2003 indicated full range of motion, varus 
deformity of 2 fingers, but no valgus deformity, and no varus 
or valgus instability.  Anterior and posterior drawer were 0, 
McMurray's was negative, but there was crepitus on the right.  
There was no effusion or patellar apprehension.  X-rays were 
also reviewed and noted no evidence of degenerative changes 
and no evidence of effusion.

An orthopedic examination dated December 2003 indicated range 
of motion for the right knee was from 0-110 degrees, with 
crepitus over the patella, positive patellar grind, negative 
Fairbanks apprehension, stable ligaments to varus, valgus, 
anterior and posterior stress, mid joint line tenderness and 
negative McMurrays.  Range of motion in the left knee was 
from 0-110 degrees, minimal crepitus over the patella, 
negative patellar grind, negative Fairbanks apprehension, 
mild condylar tenderness, stable ligaments, lateral joint 
line tenderness and negative McMurrays.  A treatment report 
dated January 2004 noted negative McMurrays, varus, and 
valgus testing, positive toe and heel walking, patellar grind 
and crepitus, bilaterally.  
An April 2004 orthopedic report indicated range of motion 0-
125, bilaterally, with mild crepitus, stable to varus and 
valgus stress.  X-rays indicated that the knees were free of 
disease and no osteoarthritis was present.  A treatment 
report dated October 2004 indicated range of motion was 0-
140, bilaterally, with negative McMurrays, stable to varus 
and valgus stress.  There was minimal medial joint line 
tenderness in the right knee.  MRI of the right knee 
performed in October 2004 indicated a normal knee.  A 
treatment note dated April 2004 indicated a diagnosis of 
traumatic arthritis of the knees.  

A July 2004 VA examination revealed that the veteran 
complained of daily bilateral knee pain with occasional 
clicking and occasionally giving away, with occasional flare-
up pain when walking for more than 10 minutes.  There were no 
episodes of dislocation or subluxation and no history of 
inflammatory arthritis.  Examination of the left knee 
revealed range of motion from 0-140 degrees, with pain after 
125 degrees of flexion.  There was mild tenderness at the 
medial aspect of the knee.  Examination of the right knee 
revealed range of motion from 0-140 degrees with pain after 
120 degrees.  There was tenderness at the medial and lateral 
aspects of the knee.  There was no evidence of no effusion, 
no erythematous change, no muscle spasm or atrophy, and no 
instability, bilaterally.  Repeated use showed no additional 
loss of motion, no fatigue, incoordiation or lack of 
endurance, bilaterally.  A diagnosis of chondromalacia 
patellae of the knees with residual pain and limitation of 
motion was provided. 

In September 2004, the veteran was afforded a hearing at the 
RO.  During the hearing, the veteran described his symptoms 
as having stiffness and weakness in his knees as well as 
constant pain.  The veteran reported that he wore knee braces 
which help prevent his knees from popping.  The veteran's 
wife also testified that the veteran was prevented from doing 
chores around the house due to the pain in his knees and 
back.  The veteran also complained of not being able to climb 
stairs due to his condition.

A May 2005 treatment note indicated that the veteran 
complained of left knee symptoms including mild swelling, and 
pain.  In a follow-up treatment note dated May 2005, the 
veteran complained of more pain, occasional swelling of the 
left knee with popping and occasional instability.  
Examination revealed good range of motion bilaterally with 
crepitus but no effusion.  Left knee had point tenderness 
over the lateral meniscus, but no patella pain, no loose 
bodies or instability.  The physician provided a diagnosis of 
knee arthralgia, left greater than right.

The September 2005 VA examination of the knees revealed 
complaints of constant pain in the knees.  The veteran 
reported that the left knee would swell very rarely, that he 
would have some stiffness in the knees and complained of 
instability.  There was no history of dislocation or 
subluxation, no inflammatory arthritis, and no prosthesis.  
Physical examination revealed range of motion of 0-125 
degrees bilaterally with minimal discomfort.  There was no 
abnormality on varus or valgus stress.  The examiner noted 
some questionable laxity of the lateral collateral ligament 
on the right knee in the past, but noted it was not 
demonstrated at the time of the examination.  Drawer and 
McMurrays were negative.  There were no changes with 
repetitive motion.  X-rays and MRIs reviewed indicated a very 
slight chondromalacia of the right knee and an essentially 
normal left knee.  The examiner provided a diagnosis of 
patellofemoral syndrome with chondromalacia patellae and 
residuals.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

The veteran is currently rated at 10 percent for 
chondromalacia patella of the bilateral knees under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 for bursitis.  This code 
provides that bursitis will be rated based on limitation of 
affected parts, as arthritis, degenerative.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A higher rating of 20 percent is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  

In the instant case, there is no x-ray evidence of arthritis 
of the knees.  X-rays reviewed in December 2003 noted no 
evidence of degenerative changes and no evidence of effusion.  
In April 2004, an orthopedist noted that x-rays indicated 
that the knees were free of disease and no osteoarthritis was 
present.  Finally at the September 2005 VA examination, the 
examiner noted that x-rays and MRIs reviewed indicated a very 
slight chondromalacia of the right knee and an essentially 
normal left knee.  

VA General Counsel held in VAOGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  In VAOPGCPREC 9-98, 
VA General Counsel also held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59 (2005).  These VA General 
Counsel opinions are not for application as there is no 
evidence of the veteran having arthritis of the knees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. § 
4.71a, DC 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Reports and VA examinations from March 2003 through September 
2005 primarily show that the veteran always had full 
extension, and flexion ranged from 110 to 140 degrees, 
bilaterally.  The Board finds that the veteran does not meet 
the criteria for a compensable rating under codes 5260 and 
5261 (pertaining to limitation of motion of the knee).  
Additionally, while the Board is aware of the veteran's 
complaints of pain in his knees, all the VA examiners noted 
that there was no additional limitation of motion due to 
fatigue, weakness, or lack of endurance following repetitive 
use.  Therefore, there is no objective evidence that pain on 
use of either knee joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the Board finds that the veteran's current 
evaluations of his right and left knee disabilities as noted 
herein address any the Deluca concerns of fatigability, 
weakness, and incoordination.

A review of the record also indicates that a higher rating is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
for impairment of the knee, with recurrent subluxation or 
lateral instability.  Diagnostic Code 5257 provides a 10 
percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.  There is no 
evidence of even slight instability of the knees.  On all 
examinations of record, the veteran had no ligament laxity, 
McMurry's and Drawers tests were consistently negative, and 
there was no evidence of dislocation or subluxation of the 
knees bilaterally.  The above findings fail to show even 
slight instability or subluxation of the knees.  As such, a 
higher rating under Diagnostic Code 5257 is not warranted for 
either the right or the left knee.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claims for increase; the benefit of the doubt doctrine is 
inapplicable and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent right knee chondromalacia 
patella is denied.

A rating in excess of 10 percent left knee chondromalacia 
patella is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


